Bla.ok, ,T. —
This is an action of ejectment to recover the same land sued for in Hughes v. Hughes, 72 Mo. 136. *177The case now, as then, turns upon the validity of the sheriff! s deed to Ringo made in the partition proceedings of Susan M. Rice et al. v. Caroline B. Means et al. By the order of sale, made at the April term, 1863, of the Audrain circuit court, the sheriff was directed to sell the lands at the following October term. No sale was made at that term, but the sheriff, without a renewal of the order either by the clerk or the court, sold the land at the April term, 1864. No formal order was made approving the sale. To correct some errors a new deed was made out in 1872, and the record entry of the acknowledgment of that deed was put in evidence on the trial of this cause, but not in the former case. It was expressly ruled, in the former case, that the sheriff had, no power to sell without a renewal of the order, either by the court or clerk and for that reason the sale was void. The production of the entry of the acknowledgment cannot change the result. The certifícate of the acknowledgment endorsed on the deed, when offered in the former case, imported, prima facie, at least, the existence of such an entry. The deed, if. void then, is still void, and on the authority of that case, this one is affirmed.
All concur.